     Case 2:19-cv-00525 Document 92 Filed 05/13/21 Page 1 of 14 PageID #: 575




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


MALENA MEADOWS, et al.,

                              Plaintiffs,

v.                                                   CIVIL ACTION NO. 2:19-cv-00525

AMMAR KRAYEM, et al.,

                              Defendants.



                         MEMORANDUM OPINION AND ORDER


        Pending before the Court is Plaintiffs Malena Meadows, Jessica Abshire, Leslie Smith, and

Heather Adkins’ (collectively “Plaintiffs”) Motion for Summary Judgment. (ECF No. 80.) For

the reasons discussed more fully below, the Court DENIES Plaintiffs’ motion in its entirety.

                                       I.     BACKGROUND

        Plaintiffs are past employees of Defendant AM & GH LLC (“AM & GH”), an entity which

owned and operated a restaurant named Grano located in Kanawha County, West Virginia. (ECF

No. 70 at 2, ¶¶ 3–7.) This case is the second lawsuit filed by these Plaintiffs against AM & GH.

On September 22, 2015, these Plaintiffs filed a separate and identical lawsuit against their former

employer, where they alleged that AM & GH did not pay them minimum wage or overtime wages

as required by the Fair Labor Standards Act (“FLSA”) and West Virginia state law (hereafter “the

First Lawsuit”). See Meadows v. AM & GH, No. 2:15-cv-13370 (S.D. W. Va. Sept. 22, 2015).

AM & GH refused to obtain counsel in violation of this Court’s orders and default judgment was

                                                1
      Case 2:19-cv-00525 Document 92 Filed 05/13/21 Page 2 of 14 PageID #: 576




entered in favor of Plaintiffs. Memorandum Opinion and Order, Meadows v. AM & GH, No.

2:15-cv-13370 (S.D. W. Va. Sept. 22, 2015), ECF No. 38 at 2. Further, in a Memorandum

Opinion and Order entered on August 15, 2018, this Court ordered monetary damages against AM

& GH. Id. at 15.

         Plaintiffs filed this second lawsuit because Ammar Krayem, the sole member and owner

of AM & GH, sold all of the assets of AM & GH in what Plaintiffs classify as an attempt to escape

judgment in the First Lawsuit. (ECF No. 70 at 4, ¶ 19.) On August 2, 2018, Ammar Krayem

entered into an agreement with Sana Said Suliman (“Suliman”) where Ammar Krayem agreed to

sell Grano and all its assets in exchange for two residential properties owned by Suliman which

were valued at over $140,000.00. (Id. at 10.) On August 14, 2018, these defendants executed a

document memorializing this agreement. (Id. at 14.) Ammar Krayem and Suliman executed this

agreement only one day before this Court entered its Memorandum Opinion and Order ordering

monetary damages against AM & GH in the First Lawsuit. (See Memorandum Opinion and

Order, Meadows v. AM & GH, No. 2:15-cv-13370 (S.D. W. Va. Sept. 22, 2015), ECF No. 38 at

2.)

         Further, on August 20, 2018, Suliman and her son Adham Kalou (“Kalou”) formed KAL

PRO LLC (“KAL PRO”) in order to place the assets from this sale. (Id. at 5, ¶ 23.) Plaintiffs

further allege that Ammar Krayem placed the two residential properties he received in exchange

in his own newly formed entity named K STAR LLC (“K STAR”). (Id. ¶ 24.) On August 31,

2018, KAL PRO and AM & GH executed a bill of sale which finalized the transfer of assets. (Id.

at 21–23.) Finally, on August 1, 2019, K STAR deeded one of the residential properties to

Defendant Nadin Krayem, the daughter of Ammar Krayem, and Nahaeda Sharbarek


                                               2
   Case 2:19-cv-00525 Document 92 Filed 05/13/21 Page 3 of 14 PageID #: 577




(“Sharbarek”), the wife of Ammar Krayem. (Id. at 47.) Plaintiffs also allege that the second

residential property was sold to parties not involved in this lawsuit on June 6, 2019. (ECF No.

80–2.)

         Nadin Krayem and Sharbarek have never substantially participated in this action, and

Plaintiffs never moved for default against these parties. Further, on August 15, 2019, the Court

directed the Clerk of the Court to enter default judgment against Ammar Krayem for his failure to

defend this action in a timely manner. (ECF No. 19.) The Clerk entered default against Ammar

Krayem the same day. (ECF No. 22.) However, this Court denied default judgment against

Ammar Krayem on November 10, 2019, because he filed a document that this Court construed as

an answer. (See ECF Nos. 40, 47.) Finally, on August 4, 2020, this Court entered default

judgment against AM & GH and K STAR because both parties failed to respond to this lawsuit.

(ECF Nos. 64, 64.)

         On November 19, 2020, Plaintiffs filed their Motion for Summary Judgment. (ECF No.

80.) Defendants responded, (ECF No. 82), and Plaintiffs timely replied, (ECF No. 83). As such,

this motion is fully briefed and ripe for adjudication.

                                     II.     LEGAL STANDARDS

         Rule 56 of the Federal Rules of Civil Procedure governs motions for summary judgment.

This rule provides, in relevant part, that summary judgment should be granted if “there is no

genuine issue as to any material fact.” Summary judgment is inappropriate, however, if there

exist factual issues that reasonably may be resolved in favor of either party. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 250 (1986). “Facts are ‘material’ when they might affect the outcome

of the case, and a ‘genuine issue’ exists when the evidence would allow a reasonable jury to return


                                                  3
   Case 2:19-cv-00525 Document 92 Filed 05/13/21 Page 4 of 14 PageID #: 578




a verdict for the nonmoving party.” News & Observer Publ. Co. v. Raleigh–Durham Airport

Auth., 597 F.3d 570, 576 (4th Cir. 2010). When evaluating such factual issues, the Court must

view the evidence “in the light most favorable to the opposing party.” Adickes v. S. H. Kress &

Co., 398 U.S. 144, 157 (1970).

       The moving party may meet its burden of showing that no genuine issue of fact exists by

use of “depositions, answers to interrogatories, answers to requests for admission, and various

documents submitted under request for production.” Barwick v. Celotex Corp., 736 F.2d 946,

958 (4th Cir. 1984). Once the moving party has met its burden, the burden shifts to the nonmoving

party to “make a showing sufficient to establish the existence of an element essential to that party’s

case, and on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986). If a party fails to make a sufficient showing on one element of that party’s

case, the failure of proof “necessarily renders all other facts immaterial.” Id. at 323.

       “[A] party opposing a properly supported motion for summary judgment may not rest upon

mere allegations or denials of his pleading, but must set forth specific facts showing that there is a

genuine issue for trial.” Liberty Lobby, 477 U.S. at 256. “The mere existence of a scintilla of

evidence” in support of the nonmoving party is not enough to withstand summary judgment; the

judge must ask whether “the jury could reasonably find for the plaintiff.” Id. at 252.

                                         III.    DISCUSSION

       Plaintiffs’ Amended Complaint alleges the following claims: Count I for violations of the

Fair Labor Standards Act against all Defendants; Count II for fraudulent transfer against all

Defendants; Count III for successor liability against KAL PRO and AM & GH; and Count IV for

injunctive relief against all Defendants. (See ECF No. 70.) Further, Defendants KAL PRO,


                                                  4
    Case 2:19-cv-00525 Document 92 Filed 05/13/21 Page 5 of 14 PageID #: 579




Kalou, and Suliman have alleged the following cross claims: Count I for breach of agreement

against Ammar Krayem, K STAR, and AM & GH and Count II for fraud against Ammar Krayem,

K STAR, and AM & GH. (See ECF No. 15.) Plaintiffs move for summary judgment on Count

II against Ammar Krayem, Kalou, Suliman, Nadin Krayem, and Shabarek and Count III against

KAL PRO and Suliman.

                  A. Count II for Violations of the West Virginia Fraudulent Transfers Act

         Plaintiffs seek summary judgment against Ammar Krayem, Kalou, Suliman, Nadin

Krayem, and Shabarek on their Count II claim for fraudulent transfer. 1 Under West Virginia’s

Fraudulent Transfers Act, a “transfer” is defined as “every mode, direct or indirect, absolute or

conditional, voluntary or involuntary, of disposing of or parting with an asset or an interest in an

asset, and includes payment of money, release, lease, license, and creation of a lien or other

encumbrance.” W. Va. Code § 40-1A-1. The Act provides that:

         (a) A transfer made or obligation incurred by a debtor is fraudulent as to a creditor,
         whether the creditor's claim arose before or after the transfer was made or the
         obligation was incurred, if the debtor made the transfer or incurred the obligation:
                 (1) With actual intent to hinder, delay or defraud any creditor of the debtor;
                 or

1
  First, no party addresses whether these parties fit within the definition of “debtor”, as defined under West Virginia’s
Fraudulent Transfers Act. A “debtor” is defined as “a person who is liable on a claim.” W. Va. Code § 40–1A–1(f).
The monetary damages awarded in the First Lawsuit were ordered against AM & GH only. Memorandum Opinion
and Order, Meadows v. AM & GH, No. 2:15-cv-13370 (S.D. W. Va. Sept. 22, 2015), ECF No. 38 at 15. Thus, AM
& GH is the only party who was liable to Plaintiffs for their first default judgment award, which is the debt that
Plaintiffs allege AM & GH sought to avoid by selling its assets.
          The Act specifically states that “[a] transfer made or obligation incurred by a debtor is fraudulent as to a
creditor, whether the creditor's claim arose before or after the transfer was made or the obligation was incurred, if the
debtor made the transfer or incurred the obligation” for the reason articulated therein. W. Va. Code § 40–1A–4(a)(1–
2). The fact remains that the only party subject the default order entered in the First Lawsuit was AM & GH, and not
Ammar Krayem, Kalou, Suliman, Nadin Krayem, and Shabarek. Thus, based on the record, it appears that these
parties were never liable to Plaintiffs for any debts when AM & GH’s assets were transferred and are still not liable
to Plaintiffs for any debts. However, because the parties did not raise this issue themselves, the Court is without
sufficient evidence to determine if Ammar Krayem, Kalou, Suliman, Nadin Krayem, and Shabarek actually fit within
the definition of a “debtor.” Further, even if these parties do fit within the definition of a “debtor” and could be held
liable under this Act, Plaintiffs’ motion would still fail under summary judgment standards due to their failure to
produce evidence in support of their claims.
                                                           5
    Case 2:19-cv-00525 Document 92 Filed 05/13/21 Page 6 of 14 PageID #: 580




                  (2) Without receiving a reasonably equivalent value in exchange for the
                  transfer or obligation and the debtor:
                          (i) Was engaged or was about to engage in a business or a transaction
                          for which the remaining assets of the debtor were unreasonably
                          small in relation to the business or transaction; or
                          (ii) Intended to incur, or believed or reasonably should have
                          believed that he or she would incur, debts beyond his or her ability
                          to pay as they became due.

W. Va. Code § 40–1A–4(a)(1–2). Next, the Act identifies the following non–exhaustive list of

factors that should be used to determine “actual intent” under Section 40–1A–4(a)(1):

         (1) The transfer or obligation was to an insider;
         (2) The debtor retained possession or control of the property transferred after the
         transfer;
         (3) The transfer or obligation was disclosed or concealed;
         (4) Before the transfer was made or obligation was incurred, the debtor had been
         sued or threatened with suit;
         (5) The transfer was of substantially all the debtor's assets;
         (6) The debtor absconded;
         (7) The debtor removed or concealed assets;
         (8) The value of the consideration received by the debtor was reasonably equivalent
         to the value of the asset transferred or the amount of the obligation incurred;
         (9) The debtor was insolvent or became insolvent shortly after the transfer was
         made or the obligation was incurred;
         (10) The transfer occurred shortly before or shortly after a substantial debt was
         incurred; and
         (11) The debtor transferred the essential assets of the business to a lienor who
         transferred the assets to an insider of the debtor.

Id. § 40–1A–4(b)(1–11). Finally, the Act requires the creditor to prove the elements of their claim

by a preponderance of the evidence. Id. § 40–1A–4(c). 2


2
 In addition, the parties have again failed to brief the issue of whether this subject transfer is exempt under the Act.
The Act does not apply to conveyed property if it is not determined to be an “asset”. Rich v. Rich, 405 S.E.2d 858,
861 (1991). An asset is defined as:

         “Asset” means property of a debtor, but the term does not include:
         (1) Property to the extent it is encumbered by a valid lien;
         (2) Property to the extent it is generally exempt under nonbankruptcy law; or
         (3) An interest in property held in tenancy by the entireties to the extent it is not subject
         to process by a creditor holding a claim against only one tenant.

                                                            6
    Case 2:19-cv-00525 Document 92 Filed 05/13/21 Page 7 of 14 PageID #: 581




        Here, Plaintiffs have produced no evidence to support a finding of summary judgment in

their favor with regard to any of these five defendants. First, Nadin Krayem and Shabarek did

not file a response to this motion and have never substantially participated in this action. Plaintiffs

only allegation in relation to Nadin Krayem and Shabarek is that they were deeded one of the

residential properties sold to Ammar Krayem one year after this transaction occurred. This single

allegation is insufficient to support judgment in Plaintiffs’ favor on their fraudulent transfer claim.

Plaintiffs’ argument is based on the assumption that Ammar Krayem transferred this property to

his wife and daughter without payment, but Plaintiffs offer absolutely no evidence to support this

assumption. While Nadin Krayem and Shabarek are insiders of AM & GH, as defined under the

Act, simply being conveyed property cannot be used as evidence of actual intent to defraud a

creditor, as required to establish a claim. See W. Va. Code § 40-1A-1(2)(vi) (defining an insider

of a corporation as a “relative of a general partner in, a general partner of, or a person in control of

the debtor”). Plaintiffs have provided no other information about these parties and such little

information cannot support a finding on their favor.

        Next, Plaintiffs’ argument against Ammar Krayem is based only on unsupported,

conclusory statements about Ammar Krayem’s intent in making the sale. Plaintiffs rely solely on

the fact that a sale agreement was made within one day of the default judgment order entered by

this Court in the First Lawsuit. Plaintiffs have produced no depositions, interrogatories, or other

documents submitted after a request for production. As the movant, Plaintiffs bear the burden of


W. Va. Code § 40–1A–1(l). The parties have not briefed these issues and do not provide this Court with the necessary
information to determine if AM & GH’s property was encumbered by a valid lien. This Court requires more evidence
regarding the equity of Grano in order to determine if there is any equity in this property that would allow it to be
classified as an “asset.” If Grano did not meet the definition of an “asset,” Plaintiffs’ claims would fail. However,
assuming this property did meet the definition of an “asset,” Plaintiffs’ motion would still fail under summary
judgment standards because they have failed to provide evidence in support of their claims.

                                                         7
   Case 2:19-cv-00525 Document 92 Filed 05/13/21 Page 8 of 14 PageID #: 582




showing there is an absence of any genuine issue of material fact and that they are entitled to

judgment as a matter of law. Barwick, 736 F.2d at 957–59 (“A mere scintilla of evidence is not

enough to create a fact issue; there must be evidence on which a jury might rely.”). Plaintiffs

have produced no evidence to show Ammar Krayem’s intent, no evidence to show that AM & GH

did not receive items in equivalent value in exchange, and no evidence to show that Ammar

Krayem and AM & GH engaged in a transaction in which the remaining assets were small in

comparison to what was sold. While Plaintiffs continually claim that Grano was the only asset of

AM & GH, there is no evidence on the record to support that claim. Again, Plaintiffs have failed

to produce evidence to meet their burden.

       Finally, Plaintiffs have produced no evidence to support a finding in their favor with regard

to Suliman or Kalou. In what appears to be an attempt to hold Suliman and Kalou liable under

Section 40–1A–4(a)(2) of the Act, Plaintiffs argue that Suliman and Kalou failed to pay money or

transfer any items of value to AM & GH in exchange for their purchase of the restaurant Grano.

(ECF No. 83 at 2.) However, Plaintiffs themselves provided the bill of sale which shows that

Suliman and Kalou exchanged two residential properties valued at over $140,000.00 for the

restaurant. (See ECF No. 70 at 21.) Further, AM & GH is an entity owned by Ammar Krayem,

not Suliman and Kalou. Plaintiffs have produced no evidence to show that Suliman and Kalou

had control over how Ammar Krayem structured the ownership of the residential properties he

received in the sale. Plaintiffs themselves made the allegation that AM & GH was an entity

owned solely by Ammar Krayem, but now seek to hold Suliman and Kalou liable, as the sellers,

for the actions of Ammar Krayem, as the buyer. Thus, Plaintiffs’ argument is without merit.




                                                8
   Case 2:19-cv-00525 Document 92 Filed 05/13/21 Page 9 of 14 PageID #: 583




       Further, the remainder of Plaintiffs’ motion is based entirely on a self-serving and blatantly

false interpretation of a portion of the deposition of Kalou. Plaintiffs argue that Kalou “admitted

that he was aware of the debt owed by AM & GH.” (ECF No. 81 at 9.) However, Kalou clearly

states that he was aware of the lawsuit but was assured by Ammar Krayem that the issue had been

settled and resolved. (ECF No. 70 at 33–34.) Plaintiffs’ argument is a clear misinterpretation of

the plain language of this transcript, and Plaintiffs have produced no other evidence to support the

allegation that Kalou or Suliman had knowledge of AM & GH’s obligations or this Court’s

findings in the First Lawsuit. Accordingly, summary judgment is DENIED for Plaintiffs on their

Count II claim for fraudulent transfer.

               B. Count III for Successor Liability

       Plaintiffs seek summary judgment against KAL PRO and Suliman on their Count III claim

for successor liability. “In West Virginia, successor liability is analyzed under the law of the

transferee corporation's state of incorporation.” Carter Enterprises, Inc. v. Ashland Specialty Co.,

257 B.R. 797, 802 (S.D. W. Va. 2001) (citations omitted); see also Sec. Alarm Fin. Enterprises,

Inc. v. Parmer, No. 1:12CV88, 2014 WL 1478840, at *10 (N.D. W. Va. Apr. 14, 2014). At

common law, “the purchaser of all the assets of a corporation was not liable for the debts or

liabilities of the corporation purchased.” Syl. Pt. 3, Davis v. Celotex Corp., 420 S.E.2d 557, 562

(W. Va. 1992). However, “[t]his rule has since been tempered by a number of exceptions and

statutory provisions.” Id. Under West Virginia law,

       [a] successor corporation can be liable for the debts and obligations of a predecessor
       corporation if there was an express or implied assumption of liability, if the
       transaction was fraudulent, or if some element of the transaction was not made in
       good faith. Successor liability will also attach in a consolidation or merger . . . .
       Finally, such liability will also result where the successor corporation is a mere
       continuation or reincarnation of its predecessor.

                                                 9
    Case 2:19-cv-00525 Document 92 Filed 05/13/21 Page 10 of 14 PageID #: 584




Syl. Pt. 3, Davis v. Celotex Corp., 420 S.E.2d 557, 558 (W. Va. 1992). “Successor liability . . .

involves an examination of the relationship between an entity that existed for one period of time

and an (allegedly different) entity that existed for a subsequent period of time.”                     Carter

Enterprises, Inc. v. Ashland Specialty Co., 257 B.R. 797, 801 (S.D. W. Va. 2001). Further, and

important here, “successor liability does not speak to an existing relationship between the

corporation and its current owner, but to the relationship between the corporation and its

predecessor . . . .” Id.

        Before this Court can begin its analysis, it must first determine if Plaintiffs’ Amended

Complaint actually alleges this claim against both of these Defendants. This argument is, again,

not raised by the parties. However, based upon a plain reading of Plaintiffs’ Amended Complaint,

Plaintiffs did not allege this claim against Suliman and Kalou. 3 (ECF No. 70 at 8, ¶¶ 45–46.)

The only allegation Plaintiffs make under this section states “[t]he defendant, KAL PRO LLC is a

successor company of the defendant, AM & GH LLC and as such is liable for the judgment due

and owing to the plaintiffs.” (Id. ¶ 46.) Under each of the other counts, Plaintiffs use such

language as “all of the defendants” and “the defendants,” but fail to use such inclusive language

here. (Id. at 7–8, ¶¶ 39, 44.) Accordingly, Plaintiffs have only alleged their successor liability

claim against KAL PRO. Thus, to the extent that Plaintiffs attempt to seek summary judgment

against Suliman or Kalou, Plaintiffs’ summary judgment motion is DENIED.

        Further, Plaintiffs have again failed to provide any evidence in support of their claim

against KAL PRO. Under the Bill of Sale and Assignment, both KAL PRO and AM & GH agreed


3
 While Plaintiffs’ heading in their memorandum in support of their motion states they seek judgment against KAL
PRO and Suliman, they discuss Kalou’s actions throughout their analysis. Regardless, Plaintiffs’ Amended
Complaint does not allege this claim against these parties.
                                                      10
   Case 2:19-cv-00525 Document 92 Filed 05/13/21 Page 11 of 14 PageID #: 585




that “the Seller does, for itself, its successors and assigns, hereby covenant with the Purchaser that

it is the lawful owner of the property and assets hereby transferred, conveyed and assigned; that

they are free from all claims, liens and encumbrances except as provided in EXHIBIT

acknowledged received by purchaser. . . .” (ECF No. 70 at 22–23.) However, Plaintiffs argue

that “[t]he sale documents do not exclude any debt owed by AM & GH LLC dba GRANO and in

fact only rely upon the representation of A. Krayem that he transferred the business free of all

claims or liens.” (ECF No. 81 at 11.) Plaintiffs, again, misinterpret to the Court the plain

language of their own exhibits. The Bill of Sale specifically states that the purchase was made

“free from all claims, liens and encumbrances except as provided in EXHIBIT . . . .” (ECF No.

70 at 23 (emphasis added).) Further, the exhibit referenced here was never provided by the

parties, and Plaintiffs acknowledge this fact. (ECF No. 81 at 11.) Thus, there is not enough

evidence on the record to allow this Court to conclude that KAL PRO agreed to assume AM &

GH’s debts.

       Next, Plaintiffs’ only evidence in support of their argument that this transaction was

fraudulent or not made in good faith is their own conclusory statements. Plaintiffs appear to rely

on the fact that KAL PRO made the agreement to exchange assets within days of this Court’s prior

order in the First Lawsuit.      However, this single allegation without any proof of intent is

insufficient to establish a claim.

       Finally, Plaintiffs attempt to argue that KAL PRO must be liable under the final exception

stated in Syllabus Point 3 of Davis v. Celotex Corporation which establishes liability when the

successor corporation is a mere reincarnation of its predecessor. A successor corporation is a

mere continuation of a previous corporation if both companies share the same directors and


                                                 11
   Case 2:19-cv-00525 Document 92 Filed 05/13/21 Page 12 of 14 PageID #: 586




stockholders and there is only one corporation after the transfer is completed.            Jordan v.

Ravenswood Aluminum Corp., 455 S.E.2d 561, 564 (W. Va. 1995).

       Here, Plaintiffs distort this standard. Based on a reading of their argument, it appears

Plaintiffs advocate that KAL PRO should be considered a successor corporation simply because it

is a corporation that purchased a business that it continued to operate after the purchase. The fact

that KAL PRO sought to use the same recipes and purchased the furniture, machinery, and books

and records of Grano is completely irrelevant. Under West Virginia law, a corporation must share

the same directors and shareholders and be essentially the same corporation after the asset transfer.

Plaintiffs have provided no evidence to show that KAL PRO and AM & GH shared a common

identity of directors and shareholders. Accordingly, summary judgment is DENIED for Plaintiffs

on their Count III claim for successor liability.

               C. Federal Rule of Civil Procedure 56(f)

       Although Rule 56 of the Federal Rules of Civil Procedures governs summary judgment

motions made by the parties, it also explicitly allows a district court to enter summary judgment

sua sponte. Specifically, the rule provides that the Court must give “notice and a reasonable time

to respond” before it may grant summary judgment for a nonmovant. Fed. R. Civ. P. 56(f).

Further, the Fourth Circuit has held that

       the district court's power to grant summary judgment sua sponte is contingent on
       giving the losing party notice that it must come forward and defend its claim. While
       this notice need not necessarily be a formal document, it should provide the full ten
       days called for by Fed. R. Civ. P. 56(c). The notice must be sufficient to provide
       the losing party with an adequate opportunity to demonstrate a genuine issue of
       material fact. And it must, in view of the procedural, legal, and factual complexities
       of the case, allow the party a reasonable opportunity to present all material pertinent
       to the claims under consideration.



                                                    12
  Case 2:19-cv-00525 Document 92 Filed 05/13/21 Page 13 of 14 PageID #: 587




Amzura Enterprises, Inc. v. Ratcher, 18 F. App'x 95, 103–04 (4th Cir. 2001) (citing United States

Dev. Corp. v. Peoples Fed. Sav. & Loan Ass’n, 873 F.2d 731, 735 (4th Cir. 1989)).

       After an examination of the record and the current posture of this case, the Court finds that

there is no genuine dispute of any material fact with relation to Plaintiffs’ Count II and Count III

claims. As discussed above, Plaintiffs have failed to produce a shred of evidence in support of

their claims and rely solely on misleading and conclusory statements to advance their motion.

Accordingly, Plaintiffs are hereby put on NOTICE that the Court intends to enter summary

judgment on Plaintiffs’ Count II claim for fraudulent transfer for Defendants Ammar Krayem,

KAL PRO, Suliman, Kalou, Nadin Krayem, and Shabarek and on Plaintiff’s Count III claim for

successor liability for Defendant KAL PRO in accordance with this Memorandum Opinion and

Order on Monday, May 24, 2021. Plaintiffs may file papers in response or objections in the

interim.

       Further, if this Court enters summary judgment for Defendants on these claims, the Court

will then dismiss Defendants KAL PRO, Kalou, and Suliman’s cross claim for breach of

agreement against Ammar Krayem, K STAR, and AM & GH and cross claim for fraud against

Ammar Krayem, K STAR, and AM & GH. (See ECF No. 15.)

                                        IV.    CONCLUSION

       For the foregoing reasons, the Court DENIES Plaintiffs’ Motion for Summary Judgment,

(ECF No. 80.)

       IT IS SO ORDERED.




                                                13
  Case 2:19-cv-00525 Document 92 Filed 05/13/21 Page 14 of 14 PageID #: 588




       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                          ENTER:        May 13, 2021




                                            14
